 

Exhibit 10.1

 



FLUIDIGM CORPORATION

 

2017 EMPLOYEE STOCK PURCHASE PLAN

 

1.       Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock
through accumulated Contributions. This Plan includes two components: a Code
Section 423 Plan Component and a Non-423 Plan Component. The Company’s intention
is to have the Code Section 423 Plan Component qualify as an “employee stock
purchase plan” under Section 423 of the Code and the provisions of the Plan with
respect to the Code Section 423 Component, accordingly, will be construed so as
to extend and limit Plan participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423 of the Code. In addition, this
Plan authorizes the grant of options under the Non-423 Plan Component that do
not qualify under Section 423 of the Code, pursuant to rules, procedures or
sub-plans adopted by the Administrator that are designed to achieve tax,
securities laws or other objectives for Eligible Employees and/or the Company.
Except as otherwise indicated, the Non-423 Plan Component will operate and be
administered in the same manner as the Code Section 423 Plan Component.

 

2.       Definitions.

 

(a)       “Administrator” means the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 14.

 

(b)       “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where the Plan is, or will be, offered.

 

(c)       “Board” means the Board of Directors of the Company.

 

(d)       “Change in Control” means the occurrence of any of the following
events:

 

(i)       A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

 

(ii)       A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

 



 

 

 

(iii)       A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

  

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(e)       “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(f)       “Code Section 423 Plan Component” means the component of this Plan
that is intended to meet the requirements set forth in Section 423(b) of the
Code. The Code Section 423 Plan Component shall be construed, administered and
enforced in accordance with Section 423(b) of the Code.

 

(g)       “Committee” means a committee of the Board appointed in accordance
with Section 14 hereof.

 

(h)       “Common Stock” means the common stock of the Company.

 



2 

 

 

(i)       “Company” means Fluidigm Corporation, a Delaware corporation, or any
successor thereto.

 

(j)       “Compensation” means an Eligible Employee’s base straight time gross
earnings, payments for overtime and shift premium, but exclusive of payments for
incentive compensation, commissions, bonuses and other similar compensation. The
Administrator shall have the discretion to determine what constitutes
Compensation for participants under the Plan with respect to future Offerings,
but for purposes of participants participating in the Code Section 423 Plan
Component, it will be applied on a uniform, non-discriminatory basis.

 

(k)       “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of options granted pursuant to the Plan.

 

(l)       “Designated Subsidiary” means any Subsidiary that has been designated
by the Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may provide that any Designated
Subsidiary shall only be eligible to participate in the Non- 423 Plan Component
and at any given time, a Subsidiary that is a Designated Subsidiary under the
Code Section 423 Plan Component shall not be a Designated Subsidiary under the
Non-423 Plan Component.

 

(m)       “Director” means a member of the Board.

 

(n)       “Eligible Employee” means any individual who is a common law employee
of an Employer. For purposes of the Plan, the employment relationship will be
treated as continuing intact while the individual is on sick leave or other
leave of absence that the Employer approves or is legally protected under
Applicable Laws. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave. The
Administrator, in its discretion, from time to time may, prior to an Offering
Date for all options to be granted on such Offering Date in an Offering,
determine (and for purposes of the Code Section 423 Plan Component, on a uniform
and nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423-2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) customarily works not more than twenty
(20) hours per week. (ii) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (iii) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering in
an identical manner to all highly compensated individuals of the Employer whose
Employees are participating in that Offering. Each exclusion shall be applied
with respect to an Offering in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii). For Offerings under the Non-423 Plan Component,
Eligible Employee will also mean any other employee of an Employer to the extent
that Applicable Law requires participation in the Plan to be extended to such
employee, as determined by the Administrator.

 

(o)       “Employer” means the employer of the applicable Eligible Employee(s).

 

(p)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 



3 

 

 

(q)       “Exercise Date” means the first Trading Day on or before May 31 and
November 30 of each Purchase Period. The first Exercise Date under the Plan will
be November 30, 2017.

 

(r)       “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

 

(i)       If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the date of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii)       If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean between the high bid and low asked prices for the Common Stock on the date
of determination (or if no bids and asks were reported on that date, as
applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii)       In the absence of an established market for the Common Stock, the
Fair Market Value thereof will be determined in good faith by the Administrator.

 

(s)       “New Exercise Date” means a new Exercise Date set by shortening any
Offering Period then in progress.

 

(t)       “Non-423 Plan Component” means a component of this Plan that is not
intended to meet the requirements set forth in Section 423(b) of the Code.

 

(u)       “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section ‎4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Employees of one or
more Employers will participate, even if the dates of the applicable Offering
Periods of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

 

(v)       “Offering Date” means the first Trading Day of each Offering Period.

 

(w)       “Offering Periods” means the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, (i)
commencing on the first Trading Day on or after May 31 and November 30 of each
year and terminating on the first Trading Day on or after May 31 and November
30, approximately six months later. The duration and timing of Offering Periods
may be changed pursuant to Sections 4 and 20.

 

(x)       “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(y)       “Participant” means an Eligible Employee that participates in the
Plan.

 



4 

 

 

(z)       “Plan” means this Fluidigm Corporation 2017 Employee Stock Purchase
Plan.

 

(aa) “Purchase Period” means the period during an Offering Period which shares
of Common Stock may be purchased on a Participant’s behalf in accordance with
the terms of the Plan. Unless the Administrator provides otherwise, the Purchase
Period will have the same duration and coincide with the length of the Offering
Period.

 

(bb) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 20.

 

(cc) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(dd) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

 

(ee) “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

 

3.       Eligibility.

 

(a)       Offering Periods. Any Eligible Employee on a given Offering Date will
be eligible to participate in the Plan, subject to the requirements of
Section 5.

 

(b)       Non-U.S. Employees. Eligible Employees who are citizens or residents
of a non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code.

 

(c)       Limitations. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee will be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
or any Parent or Subsidiary of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Parent or Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate, which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

 



5 

 

 

4.       Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 31 and November 30 each year, or on such other date as the
Administrator will determine. The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future Offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

 

5.       Participation. An Eligible Employee may participate in the Plan
pursuant to Section 3(a) by (i) submitting to the Company’s stock administration
office (or its designee), on or before a date determined by the Administrator
prior to an applicable Offering Date, a properly completed subscription
agreement authorizing Contributions in the form provided by the Administrator
for such purpose (which may be similar to the form attached hereto as Exhibit
A), or (ii) following an electronic or other enrollment procedure determined by
the Administrator.

 

6.       Contributions.

 

(a)       At the time a Participant enrolls in the Plan pursuant to Section 5,
he or she will elect to have payroll deductions made on each pay day or other
Contributions (to the extent permitted by the Administrator) made during the
Offering Period in an amount not exceeding ten percent (10%) of the
Compensation, which he or she receives on each pay day during the Offering
Period. A Participant’s subscription agreement will remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

(b)       Payroll deductions for a Participant will commence on the first pay
day following the Offering Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof.

 

(c)       All Contributions made for a Participant will be credited to his or
her account under the Plan and payroll deductions will be made in whole
percentages only. A Participant may not make any additional payments into such
account, unless required by Applicable Law.

 

(d)       A Participant may discontinue his or her participation in the Plan as
provided in Section ‎10. Unless otherwise determined by the Administrator, a
Participant may not increase or decrease the rate of his or her Contributions
during an Offering Period, except for a withdrawal in accordance with Section
10.

 

(e)       Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(b) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.

 

(f)       At the time the option is exercised, in whole or in part, or at the
time some or all of the Common Stock issued under the Plan is disposed of (or
any other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
insurance contributions, social security or other tax withholding obligations,
if any, which arise upon the exercise of the option or the disposition of the
Common Stock (or any other time that a taxable event related to the Plan
occurs). At any time, the Company or the Employer may, but will not be obligated
to, withhold from the Participant’s compensation or other payments made to
Participant the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f) for Offerings
under the Code Section 423 Plan Component.

 



6 

 

 

7.       Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to and
including such Exercise Date and retained in the Eligible Employee’s account as
of the Exercise Date by the applicable Purchase Price; provided that in no event
will an Eligible Employee be permitted to purchase during each Offering Period
more than 5,000 shares of Common Stock (subject to any adjustment pursuant to
Section 19) and provided further that such purchase will be subject to the
limitations set forth in Sections 3(c) and 13. The Eligible Employee may accept
the grant of such option by electing to participate in the Plan in accordance
with the requirements of Section 5. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of Common Stock that an Eligible Employee may purchase during each
Purchase Period or Offering Period. Exercise of the option will occur as
provided in Section 8, unless the Participant has withdrawn pursuant to Section
10. The option will expire on the last day of the Offering Period.

 

8.       Exercise of Option.

 

(a)       Unless a Participant withdraws from the Plan as provided in Section
‎10, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
account. No fractional shares of Common Stock will be purchased; any
Contributions accumulated in a Participant’s account, which are not sufficient
to purchase a full share will be returned to the Participant. Any other funds
left over in a Participant’s account after the Exercise Date will be returned to
the Participant. During a Participant’s lifetime, a Participant’s option to
purchase shares hereunder is exercisable only by the Participant.

 

(b)       If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Offering Date or Exercise
Date, as applicable, in as uniform a manner as will be practicable and as it
will determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and continue
all Offering Periods then in effect or terminate any or all Offering Periods
then in effect pursuant to Section 20. The Company may make a pro rata
allocation of the shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such Offering Date.

 



7 

 

 

9.       Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

 

10.       Withdrawal.

 

(a)       A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator, in each case, at least 10
days prior to the Exercise Date (the “Withdrawal Deadline”). If a withdrawal
under this Section 10(a) is not timely made prior to the Withdrawal Deadline,
then the Participant’s option for the Offering Period will continue to be
exercised on an Exercise Date. All of the Participant’s Contributions credited
to his or her account will be paid to such Participant promptly after receipt of
notice of withdrawal and such Participant’s option for the Offering Period will
be automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a Participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5.

 

(b)       A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

 

11.       Termination of Employment. Upon a Participant’s ceasing to be an
Eligible Employee, for any reason, he or she will be deemed to have elected to
withdraw from the Plan and the Contributions credited to such Participant’s
account during the Offering Period but not yet used to purchase shares of Common
Stock under the Plan will be returned to such Participant or, in the case of his
or her death, to the person or persons entitled thereto under Section 15, and
such Participant’s option will be automatically terminated.

 



8 

 

 

12.       Interest. No interest will accrue on Contributions of a Participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, for Participants in the Non-423 Plan Component (or the Code Section 423
Plan Component if permitted under Section 423 of the Code).

 

13.       Stock.

 

(a)       Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 1,000,000 shares of
Common Stock.

 

(b)       Until the shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
a Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

 

(c)       Shares of Common Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant or in the name of the
Participant and his or her spouse.

 

14.       Administration. The Plan will be administered by the Board or a
Committee appointed by the Board, which Committee will be constituted to comply
with Applicable Laws. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to designate separate Offerings under the Plan, to determine eligibility, to
adjudicate all disputed claims filed under the Plan and to establish such
procedures that it deems necessary for the administration of the Plan
(including, without limitation, to adopt such procedures and sub-plans as are
necessary or appropriate to permit the participation in the Plan by employees
who are foreign nationals or employed outside the U.S., the terms of which
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each sub-plan will participate in a separate
Offering. Without limiting the generality of the foregoing, the Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of Compensation, handling of Contributions, making
of Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates that vary with
applicable local requirements. The Administrator also is authorized to determine
that, to the extent permitted by U.S. Treasury Regulation Section 1.423-2(f),
the terms of an option granted under the Plan or an Offering to citizens or
residents of a non-U.S. jurisdiction will be less favorable than the terms of
options granted under the Plan or the same Offering to employees resident solely
in the U.S. Every finding, decision and determination made by the Administrator
will, to the full extent permitted by law, be final and binding upon all
parties.

 

15.       Designation of Beneficiary.

 

(a)       If permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any shares of Common Stock and
cash, if any, from the Participant’s account under the Plan in the event of such
Participant’s death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such Participant of such shares and cash. In
addition, if permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to
exercise of the option. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.

 



9 

 

 

(b)       Such designation of beneficiary may be changed by the Participant at
any time by notice in a form determined by the Administrator. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant’s death,
the Company will deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

(c)       The Administrator may determine whether Participants may designate
beneficiaries under the Plan. Notwithstanding Sections 15(a) and (b) above, the
Company and/or the Administrator may decide not to permit such designations by
Participants pursuant to Offerings under the Non-423 Plan Component, and for
Offerings under the Code Section 423 Plan Component in non-U.S. jurisdictions to
the extent permitted by U.S. Treasury Regulation Section 1.423-2(f). All
beneficiary designations will be in such form and manner as the Administrator
may designate from time to time.

 

16.       Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

 

17.       Use of Funds. The Company may use all Contributions received or held
by it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions, unless otherwise required by
Applicable Laws, as determined by the Administrator. Until shares of Common
Stock are issued, Participants will only have the rights of an unsecured
creditor with respect to such shares.

 

18.       Reports. Individual accounts will be maintained for each Participant
in the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.

 

19.Adjustments, Dissolution, Liquidation, Merger or Change in Control.

 

(a)       Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.

 



10 

 

 

(b)       Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

(c)       Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period shall end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

 

20.       Amendment or Termination.

 

(a)       The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, , except
as otherwise required by Applicable Laws) as soon as administratively
practicable.

 

(b)       Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with Contribution amounts, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable that are consistent with the Plan.

 



11 

 

 

(c)       In the event the Administrator determines that the ongoing operation
of the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

 

(i)       amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

 

(ii)       altering the Purchase Price for any Offering Period or Purchase
Period including an Offering Period or Purchase Period underway at the time of
the change in Purchase Price;

 

(iii)       shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;

 

(iv)       reducing the maximum percentage of Compensation a Participant may
elect to set aside as Contributions; and

 

(v)       reducing the maximum number of Shares a Participant may purchase
during any Offering Period or Purchase Period.

 

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

 

21.       Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

 

22.       Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.       Code Section 409A. The Code Section 423 Plan Component is exempt from
the application of Code Section 409A. The Non-423 Plan Component is intended to
be exempt from Code Section 409A under the short-term deferral exception and any
ambiguities herein will be interpreted to so be exempt from Code Section 409A.
In furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Administrator determines that an option granted under the
Plan may be subject to Code Section 409A or that any provision in the Plan would
cause an option under the Plan to be subject to Code Section 409A, the
Administrator may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action the Administrator determines
is necessary or appropriate, in each case, without the Participant’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Code Section 409A, but
only to the extent any such amendments or action by the Administrator would not
violate Code Section 409A. Notwithstanding the foregoing, the Company shall have
no liability to a Participant or any other party if the option to purchase
Common Stock under the Plan that is intended to be exempt from or compliant with
Code Section 409A is not so exempt or compliant or for any action taken by the
Administrator with respect thereto. The Company makes no representation that the
option to purchase Common Stock under the Plan is compliant with Code Section
409A.

 



12 

 

 

24.       Term of Plan. The Plan will become effective upon its adoption by the
Board or its approval by the stockholders of the Company. It will continue in
effect until terminated under Section 20.

 

25.       Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

26.       Governing Law; Severability. The Plan and all determinations made and
actions taken thereunder shall be governed by the internal substantive laws, and
not the choice of law rules, of the State of California, United States and
construed accordingly, to the extent not superseded by applicable U.S. federal
law. If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.

 

27.       No Right to Employment or Services. Nothing in the Plan or any
subscription agreement shall interfere with or limit in any way the right of the
Employer to terminate any Participant’s employment at any time, provided in
compliance with applicable laws, nor confer upon any Participant any right to
continue in the employ of the Employer.

 

13 

 

 

EXHIBIT A

 

FLUIDIGM CORPORATION

 

2017 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

 

Offering Date: ______________             

 

1.       ____________________ hereby elects to participate in the Fluidigm
Corporation 2017 Employee Stock Purchase Plan (the “Plan”) and subscribes to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

 

2.       I hereby authorize payroll deductions from each paycheck in the amount
of ____% of my Compensation on each payday (from 0 to 10%) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)

 

3.       I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

 

4.       I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.

 

5.       Shares of Common Stock purchased for me under the Plan should be issued
in the name(s) of _____________ (Eligible Employee or Eligible Employee and
Spouse only).

 

6.       I understand that if I dispose of any shares received by me pursuant to
the Plan within two (2) years after the Offering Date (the first day of the
Offering Period during which I purchased such shares) or one (1) year after the
Exercise Date, I will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the fair market value of the shares at the time such shares were
purchased by me over the price that I paid for the shares. I hereby agree to
notify the Company in writing within thirty (30) days after the date of any
disposition of my shares and I will make adequate provision for Federal, state
or other tax withholding obligations, if any, which arise upon the disposition
of the Common Stock. The Company may, but will not be obligated to, withhold
from my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the two (2)-year and one (1)-year holding periods, I understand that I will
be treated for federal income tax purposes as having received income only at the
time of such disposition, and that such income will be taxed as ordinary income
only to the extent of an amount equal to the lesser of (a) the excess of the
fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (b) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

 



14 

 

 

7.       I hereby agree to be bound by the terms of the Plan. The effectiveness
of this Subscription Agreement is dependent upon my eligibility to participate
in the Plan.

 



Employee’s Social           Security Number:           Employee’s Address:      
                     

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 





Dated:                      Signature of Employee

 

15 

 

 

EXHIBIT B

 

FLUIDIGM CORPORATION

 

2017 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Fluidigm Corporation
2017 Employee Stock Purchase Plan that began on ____________, ______ (the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

 



  Name and Address of Participant:                           Signature:        
      Date:  

 



16 



 

 

 

 

 

